
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 351
		IN THE HOUSE OF REPRESENTATIVES
		
			April 22, 2009
			Mr. Minnick submitted
			 the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that a Federal statute requiring firearm registration would
		  unduly burden the Second Amendment right of the people to keep and bear
		  arms.
	
	
		Whereas the soldiers of the Continental Army and other
			 patriots who fought to secure the independence of the United States did not do
			 so using registered firearms;
		Whereas the right of the people to keep and bear arms,
			 protected by the Second Amendment to the Constitution of the United States, is
			 rooted in the principle of liberty, upon which the United States was
			 founded;
		Whereas the Supreme Court has consistently upheld the
			 right of the people to keep and bear arms, most recently in the case of
			 District of Columbia v. Heller (128 S.Ct. 2783 (2008));
		Whereas the right of the people to keep and bear arms has
			 a history of robust legal protection, reflecting a consensus that certain bans
			 on firearms are unconstitutional;
		Whereas firearm registration should be held to be an undue
			 burden on the right of the people to keep and bear arms, consistent with the
			 firm convictions to that effect of many of the people and the history of robust
			 legal protection for the right; and
		Whereas H.R. 45 of the 111th Congress, if enacted, would
			 unduly burden the right of the people to keep and bear arms by requiring
			 firearm registration: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that a Federal statute requiring firearm registration, such as
			 is proposed by H.R. 45 of the 111th Congress, would—
			(1)be contrary to the
			 Constitution of the United States;
			(2)unduly burden the
			 right of the people to keep and bear arms; and
			(3)stand in
			 opposition to the founding principles of the United States.
			
